Citation Nr: 1626019	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  11-24 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for Hepatitis C (claimed as liver disease).

2.  Entitlement to service connection for residuals of pilonidal cyst.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel 





INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from September 1971 to October 1973. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hepatitis C (liver disease) was not manifest in service and is not attributable to service.

2.  Residuals of a pilonidal cyst are not shown by the record.  


CONCLUSIONS OF LAW

1.  Hepatitis C (liver disease) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Pilonidal cyst was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VETERANS CLAIMS ASSISTANCE ACT OF 2000 (VCAA)

VA's duty to notify was satisfied by letters in November 2008 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records/VA examinations, and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

SERVICE CONNECTION

The Veteran appeals the denial of service connection for Hepatitis C (liver disease) and a pilonidal cyst.  He contends that his Hepatitis C is a result from exposure to contaminated drinking water while stationed at Camp Lejeune.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service records establish that he was stationed at Camp Lejeune during service.  VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), and it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  See Veterans Benefits Administration  (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011).

In 2009, the National Academy of Sciences National Research Council  published a report of its study assessing the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination, entitled Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects. This report included a review of studies addressing exposure to trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, as well as a mixture of the two, and disease manifestations potentially associated with such exposure. Fourteen disease conditions were identified as having limited/ suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure. See VBA Training Letter 11-03 (Revised) (November 29, 2011), Appendix B (listing esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects as the 14 diseases).  The Veteran has not been diagnosed with any of the diseases listed above.

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claims.  Initially, the Board finds against the claim for service connection for residuals of a pilonidal cyst.  In this regard, basic entitlement to disability compensation derives from 38 U.S.C.A. § 1110.  That statute provides for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . .". Thus, in order for a veteran to qualify for entitlement to compensation under this statute, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356   (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, service treatment records show that in October 1972, pilonidal cyst was incised and drained.  Service treatment records thereafter to include the October 1973 separation examination make no mention of the pilonidal cyst and/or residuals therefrom.  Furthermore, post service treatment records are devoid of a showing of any residuals of the pilonidal cyst at the time of filing or during the pendency of the claim.  Rather, in an August 2011 VA examination addendum, the VA examiner noted that the Veteran had a history of perianal boil which was lanced with no recurrence.  The VA examiner noted that there was no evidence of any visible scar, no tenderness, no sores, no swelling and/or no inguinal lymphadenopathy.  No residuals from the in service pilonidal cyst is shown by the record.

Implicit in the claim is the Veteran's belief that he has residuals of a pilonidal cyst. The Board notes that the Veteran is competent to report his symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Sahinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, i.e. the existence of residuals of a pilonidal cyst, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of residuals of pilonidal cyst at the time of filing of the claim or at any time during this appeal. Should the pathology reappear in the future, the appellant may file a new claim at that time.  Accordingly, the claim for service connection for residuals of pilonidal cyst is denied.

The Board also finds against the claim for service connection for Hepatitis C (liver disease).  To that end, service treatment records are negative for a showing of  Hepatitis C and/or liver complaints, symptoms and/or treatment.  Rather, the record discloses objective evidence of Hepatitis C around 1992, about 19 years post service.  The passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that can be considered when weighing evidence for and against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the claimed disability to service.  There is no competent evidence or opinion that the Veteran's disability is related to his military service and neither the appellant nor his representative has presented any such opinion.  Rather, in the April 2011 VA examination, the Veteran was diagnosed with Hepatitis C status post interferon therapy with no evidence of active liver disease currently and no diagnosis of cirrhosis or incapacitating episodes.  The VA examiner noted that Hepatitis C transmission was most commonly associated with drug use and blood transfusions and that the Veteran did not receive blood transfusions while in the military.  The VA examiner opined that it was less likely than not that the Veteran acquired Hepatitis C due to contaminated drinking water at Camp Lejeune.  The VA examiner reasoned that contaminations were chemicals not viruses and that Hepatitis C is a blood borne virus.  He further noted that the Veteran had no chemical episode of Hepatitis C recognized while in service.  

The VA medical opinion is persuasive and warrants being assigned great probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and rendered the opinions following a review of the claims folder as well as a complete physical examination.  There is no pertinent opinion to the contrary.  

The Board is mindful of the article on Camp Lejeune and Contaminated drinking water submitted by the appellant.  The article, however, is not specific to the Veteran and the findings were not based on his particular history and circumstances. The Board notes that evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the article is general in nature and do not specifically relate to the facts and circumstances surrounding this particular case, as such, the article has minimal probative value, particularly when compared to the April 2011 opinion.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

In sum, the most probative evidence of record is against a showing that the Veteran has residuals of a pilonidal cyst and/or that his Hepatitis C (liver disease) is related to service.  To the extent that the Veteran claims that his Hepatitis C is attributable to service, to include exposure to contaminated drinking water while stationed at Camp Lejeune, his reports are outweighed by the more probative evidence provided by a trained medical professional.  In making this decision, the Board notes that the Veteran is competent to report symptoms and the circumstances surrounding such.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issues in this case, the etiology of the Veteran's Hepatitis C (liver disease) and whether there are residuals of pilonidal cyst falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).




ORDER

Entitlement to service connection for Hepatitis C (claimed as liver disease) is denied.  

Entitlement to service connection for residuals of a pilonidal cyst is denied.  


REMAND

In a June 2011 rating decision, service connection for PTSD was denied.  In July 2011, the Veteran expressed disagreement with the denial of service connection for PTSD. While the record shows that the RO acknowledged the Veteran's July 2011 notice of disagreement (NOD), the Veteran has not been issued a statement of the case on this issue.  As such, a remand is necessary for the issuance of a statement of the case (SOC) and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In doing so, the Board notes that although the Veteran has submitted claims to reopen for service connection for PTSD in December 2013 and February 2016, an appeal pertaining to service connection for PTSD has been pending since the June 2011 rating decision.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (finding that a rating decision did not become final because no SOC was issued after a NOD was timely submitted).  As reflected on the title page, the issue before the Board is entitlement to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

A statement of the case must be issued addressing the issue of entitlement to service connection for PTSD.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed the AOJ should close the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


